 Plastiline,Inc.andCharlesA. McWhorterPLASTILINE, INC.365Plastiline, Inc.andBroward County Carpenters Dis-trict Council,United Brotherhood of Carpenters andJoiners of America,AFL-CIO. Cases 12-CA-4755and 12-CA-4905May 17, 1971DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND KENNEDYOn January 28, 1971, Trial Examiner Owsley Voseissued his Decision in the above-entitled proceedings,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrial Examiner's Decision. He also found that Re-spondent had not engaged in certain other unfair laborpractices and recommended that the allegation pertain-ing thereto be dismissed. Thereafter, the Respondentfiled exceptions to the Trial Examiner's Decision witha supporting brief and a motion to reopen the record.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with these cases to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions, brief, motion,' andthe entire record in these cases, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the Recommended Order ofthe Trial Examiner and hereby orders that the Re-spondent, Plastiline, Inc., Pompano Beach, Florida, itsofficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's RecommendedOrder.'Respondent has filed a motion to reopen the record and requests thatthe Board direct a further hearing As a ground therefor,Respondent arguesthat the TrialExaminer"impliedly credited" the General Counsel's conten-tion thatthe April 17,1970, meeting was a negotiating session Categorizingthe meeting as a negotiating session is immaterial to our decision in that bothsides made their positions known at the meeting Respondent also assertsas grounds for its motion the Trial Examiner's alleged finding that it wasguilty of a refusal to bargain on or about April12, 1970,which is outsidethe scope of the complaintWe find no indication of such a finding in theTrial Examiner'sDecisionAccordingly,Respondent'smotion is denied190 NLRB No. 75TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOWSLEY VOSE, Trial Examiner: These cases were heard atMiami, Florida, on October 20 through 26, 1970, pursuant tocharges filed on January 28 (by McWhorter) and,.July 28,1970, (by Broward County Carpenters District Council,United Brotherhood of Carpenters and Joiners of America,AFL-CIO, herein called the Union). A complaint was issuedby the Regional Director in Case 12-CA-4755 (theMcWhorter case) on May 18, 1970. Thereafter this case wasordered consolidated with Case 12-CA-4905 and a con-solidated amended complaint was issued on September 30,1970. The consolidated amended complaint was issued onSeptember 30, 1970. The consolidated amended complaintalleges in substance that the Respondent dischargedMcWhorter on January 26, 1970, because of his union andgrievance-presentation activities, in violation of Section8(a)(3) and (1) of the Aot, refused to bargain collectively withthe Union on and after June 12, 1970, in violation of Section8(a)(5) and (1) of the Act, and engaged in certain alleged actsof interference, restraint and coercion in violation of Section8(a)(1) of the Act.Upon the entire record,' my observation of the witnesses,and after considering the brief filed by the Respondent, Imake the following:FINDINGS AND CONCLUSIONSITHEBUSINESSOF THE RESPONDENTThe Respondent, a New York corporation, is engaged atPompano Beach, Florida, in the manufacture and sale ofplastic pipe fittings. During the year preceding the issuanceof the consolidated amended complaint the Respondentshipped more than $50,000 worth of finished products toout-of-State destinations. Upon these facts, I find, as the Re-spondent admits, that it is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.IITHE LABORORGANIZATION INVOLVEDBroward County Carpenters District Council, UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO, is a labor organization within the meaning of Section2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. TheRespondent's Dischargeof CharlesMcWhorter inAlleged Violationof Section8(a)(3) and(1) of the Act1.McWhorter'swork record prior to the organization ofthe UnionMcWhorter was classified as a mold maker and worked inthe Respondent's toolroom.At thetime of his termination hehad worked for the Respondent about 6 years. A mold makermust be a highly skilled tool and die maker and necessarilyworks to extremely close tolerances.McWhorter had been atool and die maker for over 30 years and was in the top laborgrade for mold makers. He was assigned to operate the largestand most expensive machine in the toolroom,an automaticboring mill. Frank Mayer,who was foreman over the tool-room for all except the last 4 or 5 months of McWhorter'semployment,testified that prior to 1969, McWhorter was an'The motions of the General Counsel and the Respondent to correct therecord are hereby granted These motions are included as TX Exh 1 and2 in the folder containing the Respondent's exhibits 366DECISIONS OF NATIONAL LABOR RELATIONS BOARD"excellent worker" and that he had on occasions urged otheremployees to try to "do as well" as McWhorter.2. Sequence of events leading up to McWhorter'ssuspensionAn employee sought the aid of the Union in organizing theRespondent's employees early in 1969. Both the Union andthe Company waged vigorous campaigns, distributing nu-merousreleasesamong the employees. In one of the Com-pany's letters to the employees, dated April 11, 1969, theRespondent's president, Bryce Batzer,stated asfollows: "Wedo not want to see a union come into the plant. We are goingto do what we legally can do to prevent it." In some of theUnion's leaflets,President Batzer was referred to in veryuncomplimentary terms.The Union achieved sufficient support among the em-ployees by March 19, 1969, to petition the Board's RegionalOffice for an election, and the election was later scheduled forMay 5.About 2 weeks before the electionan antiunioncircularwas mailed to the homes of the employees. It bore the state-ment at the bottom "Published & Paid for by NUS commit-tee," which was unknown to the employees at the plant. Thiscircular was referred to in a discussion in the plant betweenBryceBatzer, the president of the Respondent, andMcWhorter. McWhorter objected to the mailing of the circu-lar to the employees, asserted that "you've got everybody inthe plant upset," and accused the Respondent of being re-sponsible for the mailing of the circular to the employees'homes. Batzer, in effect, denied that the Respondent wasresponsible for the circular, whereupon McWhorter chal-lenged Batzer to print a retraction if the Respondent were notresponsible.Batzer had another conversation with McWhorter at hismachine a few days before the election. Both men objected tothe literature which the other side was putting out during thepreelection campaign. In the course of the conversationMcWhorter stated that since Batzer had let it be known thathe was going "to fight" the Union, he should considerMcWhorter as one of his opponents.Sometime before the election McWhorter was involved inan incident with Theodore Huber, who wasassistantforemanin the toolroom. Huber at various times had occasion to speakto employees, including McWhorter, about returning to workpromptly at the end of their break periods. McWhorter ap-parently resented this. On one occasion, while protesting Hu-ber's asserted harassment of employees to return to work,McWhorter stated to Huber, according to the latter's cred-ited and undenied testimony, "You and the other guy are thetwo biggest assholes in this shop." A few moments laterMcWhorter called Huber a "Nazi" and accused the Re-spondent of running the plant "like the Nazis do."' Huberimmediately reported the incident to Foreman Mayer.The Union won the election by a vote of 139 to 91, with5 challenged ballots. On May 13, 1969, the Regional Direc-tor, on behalf of the Board, certified the Union as the exclu-sive representative of all of the Respondent's employees in theappropriate unit.The day after the Union won the election President Batzercalled Joe Mankowitz, a business agent of the Union, andapologized to him for having ordered him off company prem-ises on the day before. In the course of the conversation whichensued, Mankowitz, after assuring Batzer that together theycould work out a contract which would be beneficial for allconcerned, stated, according to Batzer's credited and un-'Huber is of German nationalitydenied testimony, that "If we are going to have any problemsit's goingto be over that little s.o.b. McWhorter, and I dustwant you to know we are not going to war over him."About 4:30 p.m. on May 15, 1969, Robert Goode andCharlesMcWhorter, who were later elected president andvice president of the Union, left the toolroom in which theyworked and entered the main plant in which the Respond-ent's production is carried on. The toolroomis ina separatebuilding about 30 feet away from the main building. Accord-ing to their testimony, they had completed their workday andwere going to get a cup of coffee in the vending machine area.Goode testified that the coffee machine in the toolroom wasnot in working order. To reach the vending machine area thetwo men had to go down anaislepast production employeesatwork (the production employees work in three shifts).Plant Engineer Herman Schweizer stopped the men as theywere entering the vending machine area and told them thatthey were not to use the area for recruiting purposes and toleave immediately, asserting that it was contrary to Companypolicy for men to remain on the premises after their workdayhad ended. The two men nevertheless pressed forward andobtained coffee for themselves, at the same time asserting thatthey had a right to be there.' At this point, General ForemanRon Gavel joined the group and they all sat down at a table.McWhorter objected that they were being "treated likemules" and "pushed around." Later McWhorter, while nod-ding in the direction of two female box stitching machineoperators, asked Gavel if he had "taken any action withregard to the second shift foreman and the pigs he had work-ing for him." Gavel told McWhorter that it was none of hisbusiness.McWhorter rejoined that if Gavel did not take anyaction "the union would when it got in." When Gavel toldGoode and McWhorter to leave, they insisted that they hadthe right toremain as long asthey wanted to. Gavel reportedthis incident to Personnel Manager Don King the next day.'About June 1, McWhorter stopped President Batzer as hewas passingby McWhorter's machine and said in an admit-tedly loud tone of voice, "Bryce, where in the hell is myraise."McWhorter went on to say that he was the only oneof five in the same category who had not received a raise.When Batzer said that he had his reasons, McWhorter repliedthat it was "quite obvious" what his reasons were, explainingthat he was "the only one of the five that wasa union em-ployee." The above quotations are from McWhorter's cred-ited testimony.According to Batzer's testimony which Icredit, on this occasion McWhorter "started off on a tirade"about the ability of his foreman, Frank Mayer, claiming thatMayer had "cost the Company millions of dollars" and sug-gestingthat Batzer would do well to get rid of Mayer.In the latter part of May, the Union held an election ofofficers, stewards, and trustees. As above indicated, RobertGoode was elected president of the Union and McWhorterwas elected vice president. Ray Vick was elected recordingsecretary.Sometime early in June 1969, after the election of unionofficers, President Batzer had a conversation with Ray Vick,the recording secretary of the Union. According to Vick,'McWhorter referred to a letter to the employees from President Batzerwhich he asserted gave them the right One paragraph of a letter mailed tothe employees on March 7, 1969, states as followsThe second situation concerns the new machine shop building A state-ment has been made that all employees except those working in themachine shop are to be kept out of the building This is not true Anyemployee is free to move about the buildings providing it doesn't inter-fere with his assigned dutiesThe foregoing findings about the vending area incident are based uponmy reconciliation of the sometimes sharply conflicting testimony of thevarious participants in the incident PLASTILINE, INC.367Batzer, after mentioning the fact that Vick was an officer inthe Union, stated that he "sure wished that they could havehad an independent union in there rather than the Carpen-ters, or any outsideunion." Batzer went on to say that he hada new position in mind and was considering Vick for it, andindicated that he would receive more favorable considerationfor the job if he would drop his union affiliation. Batzer'sversion of the conversation is that Vick volunteered that theemployees intended to use the Carpenters to help them organ-izerbut once the Union was organized to ask the NLRB forleave to disassociate themselves from the Carpenters andform a companyunion.Regarding Vick's testimony as to ajob offer, Batzer testified that he asked Vick if he would beinterested in a supervisory job in the molding department andthat Vick turned it down because "it would put him in a poorlightwith the employees he worked with to organize theunion."Batzer denied telling Vick that his unionaffiliation"was holding him back" from progressing in the Company.In my opinionit isimplausible that Vick would have statedto Batzer that the employees proposed to take advantage ofthe Carpenters and then drop the organization later on. Fur-thermore,Batzerexhibited a poor memory at various pointsin his testimony. Having observed both witnesses on thestand, I credit Vick's version.Shortly thereafter a negotiating committee was appointedby representatives of the District Council and affiliated organ-izationswithin the CarpentersInternationalUnion. Thecommittee included several employee-members, amongwhom were Union President Goode and Vice PresidentMcWhorter and also several union officials, namely Joe Man-kowitz, a business representative of the District Council,Warren Conary, a representative of the Florida State Councilof Carpenters, and John Sheppard, a representative of theInternational.Although Goode and McWhorter acted as thechief spokesmen for the Union in thebargaining meetingswhich followed, Goode was informed at the time he wasappointed to the negotiating committee that his role wassubject to the authority of the District Council and its affili-ates.The unionnegotiatingcommittee, with Union PresidentGoode and Vice President McWhorteracting asco-chair-men, met with representatives of the Respondent for thepurpose of collectivebargaining13 times in the June toDecember 1969 period. The first meeting was held on June10.Attorney Granville Alley, Jr., was the Respondent'sspokesman in thenegotiations.The negotiations culminatedin an agreementbetween theunion negotiatingcommitteeand the Respondent. The record fails to show when thisagreementwas reached, except thatitwas sometime beforeApril 12, 1970, when the employeesat a unionmeeting votedto reject the agreement.When Union President Goode was asked at the hearing todescribe McWhorter's conduct at the bargaining meetings, heanswered as follows:Mr. McWhorter was very aggressive when the attorney,Mr. Alley, would bring forth a proposal from the com-pany and if it was distasteful to Mr. McWhorter, hewould raise many objections to the point of an obviousfeeling by Mr. Alley of resentment.3.The circumstances surrounding McWhorter'ssuspension on January 26, 1970The chain of incidents precipitating McWhorter's suspen-sioncommenced on January 22, 1970. At 4:48 p in. that dayEverett Moore, the foreman of the toolroom, testified that onthis occasion he observed McWhorter not working and thathis toolbox was locked at 4.48 p.m. The buzzer, whichsignalstime to quit work, does not sound until 4.55 p.m. Moore thenasked Theodore Huber, the assistant foreman, why McWhor-ter's box was closed. Huber said he did not know. Accordingto Moore, when McWhorter observed Moore looking at him,he began to pretend he was busy and started cleaning up hismachine. Moore then noted on a form which the Respondentuses,headed "Written Warning," the following with respecttoMcWhorter:I saw his tool box locked at 4:48 p in. I did not sayanything to him today.Moore then had the form inserted in McWhorter's personnelfolder. The practice of Moore and his predecessor, Mayer,with respect to the use of these warning slips is discussedbelow.The next afternoon, Friday, January 23,McWhorterstartedcleaning uphismachine about 4:50 p.m As foundabove,McWhorter operated the largest machine in the tool-room, and it produced the most dirt and debris. At 4:50 p.m.Foreman Moore noticed that McWhorter's toolbox was againclosed and locked. Moore told Assistant Foreman Huber thathe was going to have to speak to McWhorter about it.McWhorter testified as follows concerning Moore's con-versation with him on this occasion:. I startedcleaningup at 4.50, and my machine wasstill running. It was in the middle of a cut. So, I pro-ceeded to let it run and was putting away my tools andthings, and all of a sudden I closed the lid on my toolbox.Immediately Mr. Moore came over and pointed to thetool box and said, "I do not want to see that tool boxclosed until 4:55."I said, "It's my own personal tool box." I said, "Idon't know of any reason why I shouldn't do that."He said, "Furthermore, I want your machinerunninguntil 4:55," and I pointed out to him that the machinewas still running. He ignored that and went back to histool box.I argued that there had never been a rule that I everknew thatsaid a mancouldn't close his tool box. Somepeople left their tool boxes, kept them closed all daylong. They never did open them.I said, "Why are you picking on me." I said, "Whyall these new rules always start with me."He said, "Furthermore, I don't want you out there atthat coffee truck until 10 minutes until 10:00," and againI emphasized, "Why are you picking on me."I said, "Look at the men in the wash room alreadywashing up." He ignored this and by that time thebuzzer had rang and it was time to quit. So, I went inand washed up.Moore testified as follows regarding this incident:Iwalked over and I told Mr. McWhorter, as I statedhere, that I didn't want his box being closed before the4:55 bell, or to stop work before the 4:55 bell, becauseif somebody come to the front office, if Mr. Batzer wouldcome through and saw him not working and closed upIwould be checked on.So Mr. McWhorter got quite indignant with meat thistimeand said why was I picking him out and what hadchanged the rules.I said,"Mr. McWhorter, I do not make the ruleshere." I said, "I have to enforce them, and if you are notsatisfiedwith the rules you will have to see Mr Jones inpersonnel."Moore added that McWhorter was "very, very perturbed andangry" on this occasion.Moore testified, contrary toMcWhorter, that McWhorter's machine was not runningwhen he spoke to him on this occasion. I credit Moore'stestimony in this regard. McWhorter's statement on gnev- 368DECISIONSOF NATIONALLABOR RELATIONS BOARDances which was read to Director of Industrial RelationsJones just 2 days later indicates that Moore approachedMcWhorter after McWhorter had shut down his machine.This statement of grievances is discussed more fully below.Later that day Moore prepared and had placed inMcWhorter's personnel folder another warning slip stating asfollows regarding this incident.At 4.50 I saw his box locked so I went to him and toldhim I didn't want his box closed until 4:55 because ifsomebody from the front office came in and saw it Iwould be checked on it. He got very indignant about itso I notified all the assistant foremen that from here onno body would be allowed to go to the lunch wagon etc.before the bell rang. I notified personnel of this matter.McWhorter was not informed that this slip had been placedin his personnel folder.Shortly after the conversation with Moore, McWhorterwent into Moore's office and asked him to make an appoint-ment for McWhorter to see Director of Industrial RelationsWalter Jones on the following Monday. Moore agreed to doso.Moore got up to leave just as McWhorter started to leavethe office Both men reached the doorway about the sametime,withMcWhorter slightly in the lead. At this pointMcWhorter raised his forearm to a horizontal position withhis elbow forward and nudged Moore in his ribs, temporarilyblocking his passage.Moore told McWhorter, as the lattertestified, "Don't you push me." McWhorter denied doing soand followed Moore out the door.'On Sunday night, January 25, McWhorter prepared a16-Y,-page statement which he planned to read to Director ofIndustrial Relations Jones at the conference which was beingarranged for the following day. In this statement McWhorterlisted numerous instances of asserted harassment and dis-crimination against him by certain of the Respondent's super-visors because of his official position in the Union and alsoinstances of alleged favoritism towards nonunion employees.The statement concluded with a request for papers on whichto file a grievance under the procedure which he asserted theRespondent had adopted.'The meeting with Jones was arranged for 1:30 p.m onMonday, January 26. McWhorter arrived at Jones' office witha tape recorder in an open manila folder. McWhorter firstrequested that Robert Goode, the president of the Union, bepresent at the meeting Jones, after making a telephone call,denied this request. At this point, Jones asked McWhorter ifhe had a tape recorder among his papers. McWhorter admit-ted that he had. Jones stated that he was sorry but he couldnot allow McWhorter to recordthis session.According toMcWhorter, the following then ensued:I said, "Why not? You have tape recorders. I said, "Youhave one on your desk." I said, "You have several morewithin the room here."When Jones denied this, McWhorter asserted, as he testified,"Everybody in the plant knows that you record all of thesessions and conversations that take place in this room."McWhorter proposed that they move to another room, leav-'The findings in the above paragraph are based upon my resolution ofthe somewhat conflicting versions of McWhorter and Moore concerningthis incidentAlthough McWhorter denied attempting to block Moore'spassage, I believe he was still angry at the reprimand which he received fromMoore a few minutes earlier and either deliberately or subconsciously gavevent to his anger in this manner'The Respondent had in fact distributed among its supervisors a docu-ment setting forth a grievance procedure but it had not notified the em-ployees of the existence of the procedureMcWhorter had heard the Re-spondent's proposed grievance procedure being discussed in negotiatingmeetings and had previously received a copy of the document containingthe grievance procedure from an assistant foremaning their recorders in Jones' office Jones reluctantly agreed.After settling themselves in another office,McWhorterread the statement in its entirety to Jones, with only a fewinterruptions from Jones. In the statement, McWhorter ac-cused the Respondent of engaging in "a planned program" of"harassment" against Union employees and "favoritism" to-wards nonunion employees in an effort to encourage unionemployees, particularly himself, to quit. This, McWhorterasserted, would give the Respondent "a free hand to ride herdon the rest of the employees." In the statement, McWhorterreveals himself as being overly confident of his abilities andqualities as an employee and highly critical of three of theRespondent's supervisors, Herman Schweizer, chiefengineer,Moore and Huber, the foreman and assistant foreman in thetoolroom.McWhorter's statement as a whole is highly an-tagonistic to the Respondent and it openly reveals his convic-tion that the Respondent would not consider his grievancesin good faith. As indicated above, McWhorter concluded hispresentation with a request for forms on which he couldsubmit his grievances. Jones indicated that the Respondenthad no such forms and suggested that they return to his office.Jones calledWalter Legere, his assistant, andMoore,McWhorter's foreman, into the office. Then Jones stated thathe was particularly interested in the toolbox incident of thepreceding Friday. This was the last specific instance of allegeddiscrimination and harassment covered by McWhorter in hispresentation to Jones. McWhorter offered to drop this com-plaint if Jones would consider the remaining incidents. Jonesreplied, "I am particularly interested in that last day there."McWhorter reread his notes concerning this incidentJones asked Moore, "Is that the way it happened?" Mooresaid, "Yes, that's about right." Then the following ensued,according to McWhorter's testimony:He said to Mr. Moore, "Wasn't there something elseyou told me this morning about that incident."Mr. Moore said, "Oh yes."He said"As we started togo through the door Mr. McWhorter pushed me."I guess I jumped up from my seat,or something, andI said, "Wait a minute. What are you fellows trying topull off here."Jones thereupon excused Legere and Moore and after theyhad left the office, McWhorter again asked for the papersupon which to file his grievance. When Jones again statedthat he had no such papers, McWhorter said, "Well, I guessI've wasted my time" and started to leave.McWhorter testified regarding the remainder of this meet-ing asfollows:Mr. Jones said in a loud voice, "Now, just a moment.You sit down here I'll tell you when to leave." He said,"I resent you coming into my office with a tape recorderand attempting to record my voice. This is an invasionof my privacy." He said, "I resent this," and he said,"Therefore, I'm goingto suspend you."Jones then took McWhorter back to the toolroom. The twomen passed a group of toolroom employees having coffee asthey walked towards McWhorter's work station. As they didsoMcWhorter shouted, as Jones testified, "I just got fired. for doing nothing." Jones remonstrated with McWhorterfor disrupting production and announced, McWhorter's tes-timony continues, "I'll give you ten minutes to get off thecompany property." As McWhorter started putting away histools, Jones told him "Don't take your tools.... If you takeyour tools I'll consider that you have quit." In McWhorter'swords, the following then occurred:I said,"Mr. Jones, I'm not quitting." I said, I wantthat perfectly clear, I'm not quitting," but I said, "I havehad this entire lot of tools, $2,000 worth stolen just a fewmonths back." I said, "If you will take the responsibility PLASTILINE, INC.369for these tools I'll leave them, but if you will not take theresponsibility I must take them.He said, "I will not assume the responsibility." So, Icontinued to pack up my tools. He said, "If you are notout of here within five minutesI'm goingto call theguard."... I kept packing my tools. I have lots of them, twobig roll away chests full of tools. I looked up, and here'sa guard standing there....The guard said, "I'm sorry, but you are going to haveto leave," and I said, "Well, I will if you will just giveme a few moments more." I said, "You are not going tohave any trouble with me."I completed just threw things together and closedthe door and rolled the chest out through the door, andthe guard helped me. I left the building, and that was theend of that.The foregoing findings concerning the meeting betweenMcWhorter and Jones on January 26, 1970, are based uponmy reconciliation of the sometimes conflicting testimony ofMcWhorter and Jones. I found both McWhorter and Jonesapt to overstate matters and have had to scrutinize theirtestimony carefullyin aneffort to ascertain where the truthlies.The findings recited above, based in part upon McWhor-ter's testimony and to a lesser degree upon Jones', are consist-ent with what I believe to be the logic of the situation.A few minutes after McWhorter was suspended, Jones toldRobert Goode, the president of the Union, that McWhorterwas suspended for being "insubordinate."When Goodeasked what Jones meant, Jones replied, as Goode testified,"Well, we find that he is very loud, very boisterous and hedoes not respond with our direction."Around breaktime on the afternoon of McWhorter's sus-pension, Jones explained to the assembled toolroom em-ployees that McWhorter was suspended pending an investiga-tion.When a few employees asked questions concerning thereasons for the suspension, Jones stated that he did not haveall of the facts in his possession and would inform them morefully later.That same afternoon Goode had the following conversa-tion with Foreman Moore, as Goode credibly testified:Ihad asked Mr. Moore what-for what cause Mr.McWhorter was suspended and what were the results;what was being done about it. And Mr. Mc-Mr. Mooresaid to me that the only difference between he and Mr.McWhorter was the fact that he had closed his tool boxprior to the five minute bell that goes off-five minuteswash up bell. And I raised the objectionand IaccusedMr. Moore of singling out Mr. McWhorter because mostof the employees in the tool room, by the nature of theirwork, closes their tool box at any given hour during theday. On most occasions, a lot of tool boxes are not evenopened during the day. There are many days when I gothrough without even putting a key to my tool box andno objection is ever raised.TRIAL EXAMINER You told all this to Mr. MWITNESS Yes, Sir.Moore?And Mr. Moore said well, he had not noticed thesethings, that he had brought to Mr. McWhorter's atten-tion that he had closed his tool box early.4.McWhorter's discharge on February 20, 1970On February 9, McWhorter went to the Respondent'soffice and sought to talk with Jones. However, Jones wasconfined to a hospital at the time and McWhorter talked toAssistant Personnel Manager Legere. McWhorter first toldLegere that he wanted to make arrangements so that hisinsurance would not expire. Then McWhorter said that theUnemployment Commission had sent him in and wanted toknow the disposition of his case. Legere stated that the matterwas in Jones' hands and that he would have Jones call himwhen he returned. About a week later, after Jones had re-turned, McWhorter called Jonesagain.Legere took the call,explaining that Jones was busy. McWhorter asked Legere onthis occasion "how much longer my suspension is going to befor."Legere replied that this was strictly betweenMcWhorter and Jonesand againstated that he would haveJones call him. The next day Jones called McWhorter, butsaid he still had not completed his investigation, and that hewould call the following day.On the next day, February 20, Jones called and said he wasconverting McWhorter's suspensioninto adischarge.Whenasked for the reason, Jones replied that there were numerousreasons,including insubordination and pushing a supervisor,and referred to the various incidents in which McWhorterhad been involved in the 6 years of his employment. Theforegoing is McWhorter's recollection of the reasons givenhim by Jones for his discharge. Jones recalled a few additionalreasonsgiven McWhorter at this time, such as fighting on thejob and other incidents which were documented in his per-sonnel folder, constant use of foul and abusive language andinability to get along with his fellow employees. Jones con-cluded with the statement that he "just felt that we couldn'ttolerate it any longer." I credit Jones' testimony concerningthese additional reasons for McWhorter's discharge.5.The warningslipspreviously given McWhorterIn mentioningthe fighting on the job and other incidentswhich were documented in McWhorter's personnel folder,Jones was referring to the warning slips which over the yearshad been placed in McWhorter's personnel folder.Before even briefly covering the content of thesewarningslips,it isnecessary to explain the Respondent's procedurewith respect to the issuance of these slips. Although theseslips are headed at the top "Written Warning," and containat the bottom the words "Repeated Written Warnings couldlead to further disciplinary action or discharge," except in thecomparatively rare instances in which the employee is shownthe slip and asked to receipt for it, the employeeisnot in-formed thata warningslip has been prepared. Under theRespondent's practice, sucha warningis considered an oralwarningeven though the supervisor may have given the em-ployee only the mildest sort of reprimand in discussing theincident with him or, as in the case of the incident involvingMcWhorter on January 22, may not even have mentioned theincident to the employeeat all. Incases of serious misconductor drastic violations of the Respondent's rules,the Respond-ent shows the warning slip to the employee and asks him tosign it.On such occasions the employee is deemed to havereceived a written warning.At the trial in thiscasethe Respondent introduced intoevidence 16 warning slips which had been placed in McWhor-ter's personnel folder at varioustimes commencingin 1967.But two were issued before the unioncampaignbegan. Onlythree of these 16 warnings were what the Respondent re-garded as written warnings, given for more seriousmiscon-duct or derelictions of duty. One of these, issued on May 10,1967, stemmed from a fight with Ed Czulinski in the shop,for which McWhorter received a 3-day layoff. The next re-sulted from McWhorter's leaving the toolroom without per-missionon June 12, 1969, about a month after the Union wonthe election. For this offense McWhorter was given a 2-daylayoff. The warning slip issued by Foreman Mayer on thisoccasion,whichMcWhorter refused tosign,states that"When confronted with charge in front of Mr. King [the thenpersonnel manager] Mr. McWhorter used abusivelanguage." 370DECISIONSOF NATIONALLABOR RELATIONS BOARDMayer credibly testified that McWhorter called him "a lousyChristian' and a liar and a poor foreman" on this occasion.The third written warning given McWhorter was based uponwork errors and his failure to follow instructions in machin-ing acertain part.Of the 13 oral warnings placed in McWhorter's folder, thelast two covered the incidents which precipitated McWhor-ter's suspension on January 26. Four of these 13 were basedupon misconduct of one sort or another, such as harassing anemployee to join the Union, removing a company letter fromthe bulletin board, and doing personal work in the shop 2days in a row after being reprimanded on the first occasion.The remainder were based either on work errors or takingexcessive time on jobs. Some of the work errors requiredcostly repair jobs.The Respondent established that it had discharged nineemployees in the preceding 12 months, including one forinsubordination, and that all of them had fewer oral or writ-ten warnings in their personnel folders than did McWhorter.The General Counsel made no attempt to prove the contraryor to differentiate their cases from McWhorter's.6.The Respondent's contention concerning McWhorter'sdischarge; ConclusionThe Respondent, while not denying that it was fully awareof McWhorter's very active role in the union movement,contends that the accumulation of complaintsagainstMcWhorter,culminatingin the incident in Moore's office onJanuary 23, in which McWhorter pushed Moore in the ribswith his elbow-which the Respondent characterizes as a"flagrant act of insubordination"-was the real reason forMcWhorter's discharge and that McWhorter's union activi-tieswere not a substantial and motivating factor in his dis-charge.In passingupon this contention it should be borne in mindthat at the time of McWhorter's discharge the relations be-tween the Respondent and the Union were amicable. At thattimethe parties had bargained together in good faith over a6-month period and the prospects for reaching a satisfactoryagreement wwere excellent. (An agreement satisfactory to thenegotiating committees was in fact reached not long there-after.) The Respondent is charged with no unfair labor prac-ticesin the 6-month period antedating McWhorter's dis-charge.While the General Counsel relies on severalstatements of President Batzer which indicate hostility to theUnion, the latest of these was uttered in June 1969, approxi-mately 8 months before McWhorter's discharge, long beforethe series of bargaining meetings was successfully concluded.While McWhorter had previously been an excellent tooland die maker, his work deteriorated after the Union cameinto the picture.The record shows that McWhorter had a very short tem-per, was quick to give vent to hisanger, and frequently usedabusive language to his superiors. All in all, McWhorter wasa very difficult employee to handle and caused problems withother employees, as well as supervisors. While I do not regardMcWhorter's pushing of Moore on Friday, January 23, asseriously as does the Respondent, the Respondent couldfairly treat this as a further challenge to its authority. Thisincident, together with the incident in Jones' office just beforeMcWhorter's suspension in which McWhorter attempted tomake a tape recording of the discussions there and in whichhe arrogantly and presumptuously presented his statement ofhis grievances, could reasonably be regarded as the "laststraw," as Jones in effect testified. In my opinion it was theaccumulation of complaints against this irascible employee,rather than McWhorter's union activities which caused theRespondent, after reviewing McWhorter's entire record, toconvert his suspension into a discharge. Such a discharge islawful, and the allegations of the complaint based uponMcWhorter's discharge will be dismissed.B.The Respondent's Refusal To Bargain Collectively withtheUnion in Violation of Section 8(a)(5) and (1) of theAct,-Further Acts of Interference,- Restraint and Coercion inViolation of Section 8(a)(1) of the Act.1. Introductory statementThe complaint challenges the Respondent's conduct com-mencing.on June 12, 1970, after the certification year hadexpired, and does not raise any question regarding the Re-spondent's fulfillment of its bargaining obligations prior tothe expiration of the certification year on May 13, 1970.Hence, even though the Respondent's conduct in the last partof the certification year might be regarded as inconsistentwith the requirements of Section 8(a)(5) of the Act, no findingof an unfair labor practice may be based thereon because ofthe failure of the complaint and the proceedings had thereonto apprise the Respondent that the legality of its conductduring this period was being challenged. However, since theRespondent's defense to the refusal-to-bargain allegations ofthe complaint is that after the expiration of the certificationit had reasonable grounds for doubting the Union's continu-ing majority status, and since such a claim can be relied ononly if it is made in good faith, it is necessary to discusscertain conduct of the Respondent towards the end of thecertification year which casts light on the Respondent's goodfaith in asserting doubt as to the Union's majority status.2.The Respondent's conduct within the certification yearAs stated above, the Union was certified by theBoard asthe exclusive bargaining representative of the Respondent'semployees on May 17, 1969. In the period from June toDecember 1969, the respective bargaining committees met on13 occasions and subsequently reached agreement on theterms of a proposed collective-bargaining contract. As foundabove, Attorney Granville Alley, Jr., was the Respondent'sprincipal spokesman in the negotiations and Union PresidentGoode and Vice President McWhorter were the principalspokesmen for the Union.However, on April 12, 1970, when the proposed contractwas submitted to union members at a union meeting forratification, the members rejected the contract. The next dayUnion President Goode, with the approval of John Sheppard,a representative of the International who was also on theunion negotiating committee, informed Director of IndustrialRelations Jones of the rejection of the contract. Pursuant toSheppard's instructions, Goode at the same time urged Jonesto arrange meetings to discuss the provisions of the contractwhich concerned the employees.A day or so later President Batzer commented to Goodethat he understood that Goode and his "forty man executivecommittee"' had rejected the contract. After Goode repliedthat the contract had been rejected at "a duly representativemeeting," Batzer asked Goode what he was concerned aboutin the contract. Goode suggested that if Batzer and his repre-sentatives "would sit down with us" he thought that "wecould work something out." Goode mentioned that he had'Mayer testified that he had deep religious convictions and that on°This was apparently a reference to the number of employees whomprevious occasions he had urged his employees to go to churchBatzer had heard had attended the contract ratification meeting PLASTILINE, INC.talked to Jones about"getting together"and Batzer acknowl-edged that he was aware of this.On Wednesday, April 14, Jones called International Rep-resentative Sheppard and informed him that Goode had re-quested a meeting with the Respondent to discuss the em-ployees' objections to the contract. Jones, as he testified, toldSheppard that he had asked Goode to present an agenda ofthe terms to be discussed at the meeting and if this wassatisfactory with his superiors,he would arrange the meeting.However, Jones stated that he wanted it understood that"this was not to be construed as a negotiating meeting " OnThursday afternoon, Goode turned over to Jones a list identi-fying the areas of the contract which the employees feltneeded to be improved. Eleven items in all were covered onthe list.Messrs. Goode and Vick representing the Union met withPresident Bryce Batzer,his father,Milton Batzer,the treas-urer and the founder of the Respondent, and Director ofIndustrial Relations Jones on April 17. Either Goode or Vickdiscussed each of the items contained on the agenda. Com-pany representatives asked questions about various items.The meeting lasted 2 Y, to 3 hours. At the end of themeeting,as Jones testified,President Batzer,after commenting that theRespondent would take the matters raised under advisement,stated, "[W]e will discuss this with our attorney, and we'll getback to you."About a week or 10 days later, not having heard anythingfurther from Jones, Goode asked Jones in his office as to theRespondent's disposition of the questions which he hadraised concerning the proposed contract. Jones stated that hehad no further information at that time, but that he and hissuperiors were considering their requests. Thereafter, Goodespoke to Jones on several occasions about various mattersincluding the resolution of the differences between the partiesconcerning the proposed contract. On one occasion early inMay, Jones told Goode, as the latter testified, that he "hadgiven the necessary information to our attorney, Mr. Alley,to have the legal terminology worked out on some of ourcontract problems." During one of these conversations aboutthe middle of May, Jones told Goode that he has "somegoodies for the employees"respecting the "wage performanceschedule," "vacations," and "holidays," if Goode would ap-prove of them. Goode's answer was that he "thought thatwithin a couple of sessions in negotiating we could work thisout." Jones stated that he "certainly did not want to go intoanother year of long and drawn out negotiations" and that"he felt that it would be better if we could work somethingout between us." The foregoing quotations are from Goode'sundenied testimony.Despite Goode's repeated requests for information con-cerning the disposition of the Union's objections to the con-tract,' the Respondent did not at anytimethereafter give anyanswer to the questions which Goode and Vick had raisedabout the proposed contract.3.The Respondent's conduct after the expiration of thecertification yeara.The initial correspondence between the partiesThe certification year expired May 13, 1970. The nextcommunication from the Respondent to the Union was aletter sent by Attorney Alley to Thomas Dorsey, an attorneyfor the Union, on May 25, 1970. The text of the letter is asfollows:'Goode made a further request of Jones for the Respondent's answer tothe Union's objections to the proposed contract about the middle of July,as Jones himself testified371Iwas very sorry to learn today that the union was notgoing to execute the contract which the negotiators hadagreed to during the course of collective bargaining be-cause the Union membership had rejected the contract.The Company would like to make certain changes initswages,hours and working conditions but before do-ing so would like to know whether or not your organiza-tion desires to be advised of these changes and to negoti-ate in regard to them.If we do not hear to the contrary from you on orbefore June 5, 1970, we will presume that you do notdesire to be notified or to negotiate concerning thesematters.Attorney Dorsey answered Alley's letter on June 1, asfollows-The Union still represents the employees at Plastiline,Inc. and is desirous of negotiating relative to any changesin its wages, hours, and working conditions.Please contact me and we will arrange to meet at amutually convenient time.b.The Company's June 18 challenge of the Union'smajority status; the June 23 meetingAfter a telephone conversation between Attorneys Alleyand Doresey on June 18, a meeting between representativesof the Union and the Respondent's representatives was ar-ranged for the evening of June 23. This was done at Alley'srequest.Alley confirmed this arrangement by letter datedJune 18. The letter concluded with the following paragraph:We have received your earlier letter in which you statethe Union still claims to represent a majority of theemployees. We must inform you that we do not believethat your organization represents a majority of the em-ployees at Plastiline, Inc., and would expect you to comeforward with proof of this majority status at the sched-uled meeting.At the meeting on June 23 Attorney Alley and Jones repre-sented the Respondent. Attorney Dorsey, RepresentativeWarren Conary of the Florida State Council of Carpenters,Union President Robert Goode, and two other employeesrepresented the Union.The purpose of the meeting, as wasmade clear by Alley, was to enable the Respondent to discusswith the Union two changes in existing working conditions,provided the Union offered fresh proof of its majority statusor would agree to do so in the near future. Attorney Dorseytook the position, in effect, that the Respondent was stillbound by the certification, declined to furnish fresh proof ofmajority status, and insisted that the Respondent bargainfurther regarding the terms of a contract. Alley refused, say-ing that the Respondent had proposed the meeting only forthe purpose of discussing the two changes, and refused alsoto set a date for future bargaining meetings.In justificationof this position Alley asserted that the Respondent had evi-dence that the Union no longer represented a majority andindicated the kind of evidence the Respondent was relyingupon.Although there were considerable bickering between thespokesmen for the parties thereafter, their positions remainedthe same until the end of the meeting, with the Respondenttaking the position that the Union no longer represented amajority of the employees and the Union insisting that it wasstill entitled to rely on the previous certification. 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDc.Director of Industrial Relations Jones' acts ofinterference, restraint, and coercionAbout the middle of June 1970, Director of IndustrialRelations Jones, after expressing doubts about the Union'scontinuingmajority status, told Union President Goode thathe thought that the employees would "be better off withouta big union" and asked him to considerurgingthe employeesto reject the Union and to support a decertification election.Jones added that if Goode succeeded in persuading em-ployees to abandon the Union he felt sure that Goode couldconvince the outside union officials to drop their organizingactivities."Frances Bedsole had a conversation with Jones when shewent into the office on July 1 to discuss her return from aleave of absence. During the conversation Jones, after men-tioning that the contract which the employees had rejectedwas better than she thought it was, asked her, as Bedsoletestified, if she did not think "that we should get rid of theInternational and form an independentunion." Jones furthersuggested at this time that "she talk to the people about... an oral contract and get them to accept one." Bedsolerefused, telling him that she thought the proposal was ridicu-lous." Then after a discussion about the Union's presentmajority standing, Jones according to Bedsole, asked her ifshe would "start a petition for decertification" so asto resolvethe question of the Union's current majority. In the course ofthis conversation, which lasted about 45 minutes, Jones alsostated that "the Union was holding us back from receivingraisesand other benefits such as shortening the workday ofcertain departments.""In early August, Jones had another conversation withGoode in which Jones suggested that Goode consider takinga position as his assistant to conducta trainingprogram.Goode said that he was not interested. Jones went on to saythat his first interest was the good of the majority of theemployees and that he thought that Goode should have thesameinterest in the employees. Continuing, Jones stated, asGoode testified, "I urge you to use yourinfluenceon theseemployees to consider what we refer to as a company unionto draft up some kind of an oral agreement, something thatcould be worked out and be more favorable for the people "12On August 11, Jones told Recording Secretary Ray Vick,in effect, that he could further his advancement in the Com-pany if he took a position favoring an independentunion inthe plant."10The foregoing findings are based on Goode's credited testimony Asfound below,Bedsole alsotestified concerning Jones' effort to get her to starta decertification petition Jones after first admitting that he had made astatement to Goode to the effect that he thought that the employees wouldbe better off without a big union, later denied this, and also the remainderof the conversation attributed to him by Goode I was more favorablyimpressed by Goode's reliability as a witness than Jones' I credit Goode'stestimony upon which the above findings are based11Jones, in essence, denied making the statements attributed to him byBedsole Bedsole's testimony was so full of details that I am convinced thatshe had a better recollection than Jones, who was hazy about some aspectsof this conversation I credit Bedsole's version13The above findings are based upon Goode's testimony As foundabove, Bedsole testified about a similar suggestion made to her by JonesJones recalled certain aspects of the conversation but denied making anymention of forming an independent union during the conversation I creditGoode's testimony about this conversation" This is Vick's testimony. Jones could not recall whether the subject ofunions came up during this conversation He did deny stating that unionaffiliation was holding up Vick's progress in the Company As found, above,both Goode and Bedsole testified to statements made to them by Jonesregarding the formation of an independent union Under all the circum-stances I credit Vick's testimony in this regardd.The final correspondence between the partiesFollowing the June 23 meeting an exchange of letters tookplace between Attorney Alley and either Attorney Dorsey orRepresentative Conary of the Florida State Council of Car-penters, commencing with a letter from Alley to Dorsey onJuly 9. In this letter Alley stated the Respondent's intentionto file an RM petition (an employer petition seeking an elec-tion to determine the exclusive bargaining representative ofits employees, if any) and offered to continue bargaining pro-viding that the execution of any contract be conditioned uponthe Union's making a fresh showing of majority status. In theUnion's response dated July 17, 1970, the Union reiterated itsposition that the May 13, 1969, certification was still bindingupon the Respondent and that no further proof of majoritystatuswas required. In the succeeding letters the parties'positions remained essentially unchanged and no further bar-gaining meeting resultedOn July 23, 1970, the Respondent filed with the Board'sRegional Office an RM petition.Certain aspects of Alley's letters to the union representa-tives deserve mention. On page 2 of Alley's letter of July 21,1970, to Conary he states as follows..As to paragraph 4 of your letter, Mr. Conary, wehave no contract demands from you in our hands asnone of the Union representatives have submitted any tous either in writing or during any official negotiatingsession. So as to make the record clear, we had agreedupon a contract which was submitted to the employeesfor ratification on April 12, 1970, and turned down bythose few employees present at that meeting. Since thattime neither you nor your Union has made any requestto reopen negotiations, nor have you or your Unionsubmitted to the Company any new proposals uponwhich we can negotiateYou and I both know that only one official negotiatingsession has been held between the Company and theUnion since April 12, 1970. That session was held onJune 23, 1970. That meeting was called by me.In Alley's letter of July 31, 1970, to Conary the followingappears:... we also have bargained with you in good faith at alltimes which you requested during the course of the cer-tification year in an effort to reach agreement on a con-tract. In fact, we agreed on a contract, but that contract,as you know, was rejected by Plastiline employees at ameeting held for that purpose on April 12, 1970. Sincethat time, you have not made any other effort to negoti-ate with me on the matter of a new contract.It would also speed the progress of future negotiationsif you took the trouble to submit to us a new statementas to the Union's position inasmuch as the agreementpreviously reached has now been rejected.We have noidea what new position,if any, your Union has taken.In answer to this and a similar claim made in Alley's July21 letter,Conarywrote back on August 5 in part as follows:... If you will check with Mr. Jones and the Company,you will find that he and the Company have been in-formed of our position on the rejected contract and thechanges desired. The changes were presented a few daysfollowing the rejection of the agreementFinally, in Alley's letter to Conary dated August7, 1970,states in part as follows:... The Company has met with your Union each andevery time your Union has requested to negotiate. Notonly has the Company met to negotiate, agreement wasreached on a complete contract.For the record, you PLASTILINE, INC.373simply have not pursued negotiations in any diligentmanner since September, 1969. After the contract wasrejected on April 12, 1970, your Union did not requesta single meeting. The only meeting that was held washeld between Mr. Goode and several Company officialson Company property. It was the intent of all presentthat such was not to be a negotiating meeting, but wasmerely for discussing some of the reasons why the em-ployees refused to ratify the contract submitted to themon April 12.**ssFinally, I should make it clear that the Company hasnot received any new and official Union position. Themeeting to which you make reference in the final para-graph of your letter was held on April 17, 1970. At thatmeeting it was understood by all present that the meet-ing was not a negotiating session, but just a meetingthrough which Mr. Goode and Mr. Vick informed theCompany as to the reasons underlying the employees'refusal of the contract. This is the same meeting to whichIhave made reference above. Eleven points were dis-cussed at that meeting. No official Union position waspresented.Mr. Conary, we both know that it was customary inour negotiations to have official positions presented inwriting to the other party so that the record could bekept straight.We did not receive such a position fromyou following the April 12 rejection.3.Conclusions concerning the Respondent's refusal tobargain collectivelyAs found above, the Respondent bargained collectively ingood faith up until the time the respective negotiating com-mittees reached agreement on the terms of a proposed con-tract sometime prior to April 12, 1970. But from the time theemployees voted to reject the proposed contract the Respond-ent adopted a wholly different approach.Upon being informed by Union President Goode of therejection of the contract, the Respondent acquiesced in ameeting to consider the objections to the proposed contract,but insisted that this meeting, which was held on April 17,was not to be considered an "official" negotiating meeting.While President Bryce Batzer, Treasurer Milton Batzer, andDirector or Industrial Relations Jones listened to the Union'spresentation of the employees' objections to the proposedcontract for over 2% hours and discussed various of the pointsraised by the Union, they refused to commit themselves onany point. Attorney Alley, who had previously been the Re-spondent's principal spokesman in the negotiations, was notpresent at the meeting on April 17. At the end of the meetingPresident Batzer stated that the Respondent would com-municate with its attorney about the matters raised and re-port back to the Union This is the testimony of the Respond-ent's own witness, Jones.Despite this statement by the Respondent's president toUnion Officers Goode and Vick, both members of the unionnegotiating committee, the Respondent never did give theUnion any answer to the objections stated at the meeting.Goode's prodding of Jones for an answer about 10 days laterwas to no avail. Also ignored were Goode's subsequent re-quests for information regarding the differences betweenthem. Instead the Respondent did nothing with respect to itsbargaining obligation in the almost 4 weeks remaining in thecertification year. Thereafter, the Respondent took the posi-tion that the Union no longer represented a majority andrefused to bargain further unless the Union furnished freshproof of its majority status, or would agree to do so promptly.The Respondent's first move after the certification yearexpired was Attorney Alley's letter to Attorney Dorsey datedMay 25, 1970. In this letter Alley totally ignored the fact thatUnion President Goode had fully explained the Union's ob-jections to the proposed contract to the Respondent's topofficials about a month earlier, had kept after Jones thereafterfor an answer, and was awaiting a statement of the Respond-ent's position. Instead Alley proceeded on the unwarrantedassumption that the Union was no longer interested in repre-senting the employees and appears to have been merely seek-ing confirmation of this fact. In the letter Alley stated that hewas "very sorry to learntodaythat the Union was not goingto execute the contract." While the statement may be techni-cally accurate, the implication of this statement is that Alleyhad just been informed of the rejection of the contract overa month earlier and of the subsequent discussions between theparties. For the reasons discussed in the note below, I cannotbelieve this to be the case." The reason for Alley's dissem-bling of this manner is not quite clear. Whatever may be thereason it is consistent with the approach taken thereafter bythe Respondent in its relations with the Union, i.e., of treatingthe communications between Goode and Vick and the Re-spondent's top officials at the April 17 meeting as though theynever happened, or at least as not representing official posi-tions of the Union casting an obligation on the Respondentto respond. This approach was foreshadowed by the Re-spondent's insistence that the April 17 meeting not be re-garded as an official negotiating meeting.The next formal communication between the parties wasAlley's letter to Union Attorney Dorsey of June 18 in whichhe challenged the Union's majority status. The meeting ofJune 23 which followed merely confirmed the fact that theRespondent was taking the position that it would requirefresh proof of majority status from the Union before theRespondent would participate in further negotiations.In Alley's letter to Representative Conary dated July 21,he stated that the Respondent had received no contract de-mands from the Union since the April 12 meeting "either inwriting or during any official negotiating session." Later inthe letter Alley stated that the Union had not made anyrequest to reopen the negotiations or offered any new propos-als for negotiation. In Alley's letter to Conary dated July 31,Alley states that since April 12 Conary had made no effortto negotiate with the Respondent regarding a new contract.Included in this letter is the further statement that "We haveno idea what new position, if any, your Union has taken." InAlley's letter to Conary dated August 7 he reiterated that theUnion "did not request a single meeting" after the contractwas rejected on April 12 and that "No official union positionwas presented" at the April 17 meeting.The foregoing excerpts from Alley's letters to the Unionmake it abundantly clear that the Respondent has taken theposition that the requests of Union President Goode for ameeting to discuss the Union's objections to the proposedcontract, that the statements of Goode and Vick to the Re-" As found above, Director of Industrial Relations Jones testified thatPresident Batzer stated at the end of the April 17 meeting that he woulddiscuss the matters raised with the Respondent's attorney and report backEarly in May, Jones told Goode that he had given Alley the necessaryinformation to enable him to work out the legal terminology covering someof their contract problems It would be contrary to the normal practicebetween client and attorney in these bargaining situations for the Respond-ent's top officials not to have promptly informed Alley, the Respondent'sattorney and principal spokesman in the negotiations, of the developmentsfollowing the employees' rejection of the proposed contract And it wouldhave been clearly inconsistent with the Respondent's obligations under Sec8(a)(5) of the Act for the Respondent not to have communicated this infor-mation to its attorney 374DECISIONSOF NATIONALLABOR RELATIONS BOARDspondent's top officials atthe April 17meeting concerningthe objections to the proposed contracts,and that Goode'ssubsequent efforts to obtain the Respondent's answer to theUnion's objections are of no significance and do not raise anyobligation on the Respondent's part to respond thereto. Forobviously if these actions of Goode and Vick are taken intoaccount it simply is not true, as Alley repeatedly stated in hisletters, that the Respondent has not at any time since theApril 12 meeting received any request from the Union toreopen the negotiations or received any new proposals fornegotiation.In view of the fact that Union President Goodeand Recording SecretaryVickspent over 2Y2hours at theApril 17 meeting discussing with the two Batzers and Jonesthe Union's objections to the proposed contract,I am whollyat a loss to understand counsel's statement that"We have noidea what new position,if any your Union has taken."The Respondent had no valid reason for treating Goode'sactions in requesting a meeting to discuss the Union's objec-tions to the proposed contract,his statements of position atthe April 17 meeting,and his subsequent requests of Jones forthe Respondent's answer to the Union's objections as notrepresenting official union action.Goode was a member of theofficial union negotiating committee and he served as one ofthe main spokesmen for the Union at the negotiating meet-ings.Having attended the meeting at which the contract wasrejected and having heard the discussions there, Goode waswell equipped to voice the employees'objections to the con-tract.Thereisno suggestion in the record that Goode inpresenting the Union's objections was acting contrary to theauthority of the Union.The Act doesnot allow either of the parties to bargainingnegotiations the prerogative of determining who shall be theofficial spokesman for the other or the manner in which com-munication shall be had. Yet in taking the position thatGoode's actions were not official union actions the Respond-ent was attempting to exercise this very prerogative.The Respondent's action in failing to respond within areasonable time to Goode's statement of the Union's positionregarding the Respondent's proposed contract was inconsist-ent, in my opinion,with the fulfillment of the Respondent'sobligations under Section 8(a)(5) of the ActGoode's re-peated requests for an answer to the Union's statement ofposition,evenwithout the Respondent'sacquiescencetherein,were sufficient to cast upon the Respondent the bur-den of taking the next step in the negotiations,i.e., of respond-ing in some manner to the Union's objections to the proposedcontract or seeking clarification thereof.This the Respondentfailed to do.The Respondent's sole defense to the refusal-to-bargainallegations of the complaint is that it believed that the Unionno longer represented a majority of the employees in theappropriate unit, a belief which the Respondent asserts issupported by the "objective considerations"detailed in itsbrief.It is true, as the Respondent states, that after the endof the certification year "an employer may lawfully refuse tobargain" "if it canshow by objectivefacts that it has a reason-able basis for believing that the Union has lost its majoritystatus since its certification."United StatesGypsum Com-pany,157 NLRB 652,655. However,as this case makes clear,for this defense to be available,the employer must be actingin good faith and must have refrained from any conducttending to dissipate the union's majority status.Gypsumcase,157 NLRBat 656. See alsoCelaneseCorp.,95 NLRB 664,672; Laystrom Mfg. Co.,151 NLRB 1482, 1483-84, set asideon other grounds 359F.2d 799 (C.A.7);N.L.R.B. v. Gulf-montHotel Co.,362 F.2d 588, 589, 592(C.A.5);N.L.R.B. v.LittleRockDowntowner,Inc.,414 F.2d 1084, 1090-1091(C.A.8);Terrell Machine Co.,173 NLRB No. 230,and casescited in footnote 5 thereof.The evidence, in my opinion, establishes that the Respond-ent was not acting in good faith in asserting a doubt of theUnion's continuing majority status.The Respondent was notacting in good faith when it refused to treat Union PresidentGoode's requests for a meeting, his statement of positions atthe April 17 meeting, and his subsequent requests for theRespondent's answer to the objections voiced by him at theApril 17 meeting as official union action. While Goode maynot have had the authority to bind the Union to the terms ofa collective-bargaining contract, he clearly had the authorityto act as its,spokesman. There is no legal basis for the Re-spondent's failure to treat him as such. Indeed, had the com-plaint contained an allegation that the Respondent violatedSection 8(a)(5) and(1) of theAct by itsconduct in failing tomake any response to Goode's statement of position at theApril 17 meeting and his repeated requests for an answer,such conduct, which occurred before the certification yearexpired,might have justified a finding of a refusal to bargaincollectively.Had the Respondent fulfilled its statutory obligations in thefinal weeks of the certification year and discussed with theUnion its objections to the proposed contract, the partiesmight possibly have reached an agreement and thus wouldhave been avoided any defections from the Union resultingfrom dissatisfaction that no contract had been arrived at.After the Respondent asserted its alleged doubt of theUnion'smajority status, it continued to take the unwarrantedposition in its letters to the Union that Goode was not anofficial spokesman for the Union and that hence it had noobligation to respond to any of his requests, and it continuedto assert thatthe April 17meeting was not an official nego-tiatingmeeting.I am convinced in view of the Respondent's entire courseof conduct commencing with the employees' rejection of theproposed contract on April 12, that the Respondent's mannerof handling the April 17meeting-its insistenceupon theunderstandingthat themeeting was not an"official" nego-tiatingmeeting,the Respondent'swillingness to proceed inthe absence of Attorney Alley, and the failure of the Re-spondent's top officials to commit themselves regarding anypart of the Union's objections-and the Respondent's subse-quent failure, within the remainder of the certification year,to take any action with respect to Goode's statement of posi-tion regarding the proposed contract were parts of a strategycontrived by the Respondent to delay resolution of the differ-ences between the parties as to the terms of the proposedcontract until such time as it would be free to question theUnion's majority status The Respondent's subsequent chal-lenge of the Union'smajority status and its continued insist-ence upon the unfounded position that Goode did not speakfor the Union and hence could not raise any obligation on itspart to respond were part and parcel of the Respondent'sscheme to avoid further bargaining with the Union. Theadoption of such a scheme is manifestly incompatible withgood faith dealing with the Union.Director of Industrial Relations Jones' efforts commencingabout the middle of June to induce three members of theunion negotiating committee to drop the Union,to start adecertification petition, or to consider an oral contract withan independent union further evidence the Respondent's fail-ure to act in good faith in its relations with the Union.In view of all of the foregoing evidence, I conclude that theRespondent was not acting in good faith in questioning theUnion's majority status commencing on July 18, 1970. Ac-cordingly, under the authorities cited above, the Respond-ent's defense that it had reasonable grounds for believing that PLASTILINE, INCthe Union had lost its majority status since its certificationfails. The Union's majority status must be deemed to continueat least for a reasonable period after bargaining relationsbetween the Respondent and the Union have been reestab-lished.In the view of this case which I have taken, I do not reachthe further question whether the factors relied upon by theRespondent as justifying its doubt of majority status consti-tute the kind of "objective considerations" which the Boardhas held must supporta claimof thisnature.4.Conclusions concerning Respondent's interference,restraint and coercionAs found above, about the middle of June, Director ofIndustrial Relations Jones asked Union President Goode topersuade employees to reject the Union and support a decer-tification election. On July 1, Jones made a similar request ofFrances Bedsole, a member of theunion negotiatingcommit-tee. In the conversation with Bedsole, Jones blamed the Un-ion for the failure of the employees to receive certain benefits,although it was the Respondent's failure to bargain collec-tively with the Union in good faith which was responsible forthe employees' failure to receive the benefits in question.Later on, after offering Goode a transferto a managerialposition, Jones urged Goode to persuade employees to acceptan oral agreement with an independentunion as an alterna-tive to a contract with the Union. Still later Jones told Re-cording Secretary Vick in effect that his prospects for ad-vancement in the Company would be enhanced if he favoredan independent union.Jones' requests and statements to these three union offi-cials,which were aimed at inducing them to abandon theUnion and advocateamongtheir fellow workers the forma-tion of an independent union-requests which on two occa-sions were accompanied by veiled promises of benefits-con-stituted interference, restraint, and coercion of employees inthe exercise of Section 7 rights, and therefore violated Section8(a)(1) of the Act.CONCLUSIONS OF LAW1.By its action commencing about the middle of June1970, in requesting employees to persuade their fellow work-ers that they abandon the Union, Broward County Carpen-ters District Council, United Brotherhood of Carpenters andJoiners of America, AFL-CIO, and support a decertificationelection, in requesting employees to persuade their fellowworkers to accept an oral agreement with an independentunion as an alternative to a contract with the Union, inmaking veiled offers of benefits to employees to induce therequested action, and in falsely blaming the Union for theemployees' failure to receive certain benefits, the Respondenthas interfered with, restrained, and coerced its employees inthe exercise of rights guaranteed in Section 7 of the Act,thereby engaging in unfair labor practices in violation ofSection 8(a)(1) of the Act.2.All production, maintenance, warehouse, and shippingdepartment employees, all truckdrivers, tool and die em-ployees, machinists, stockroom employees, laborers, helpers,apprentices, plant clerical employees, and leadmen at theRespondent's plant at Pompano Beach, Florida, excluding allother employees, including all office clerical employees,expediters, guards, professional employees and supervisors asdefined in the Act, constitute a unit appropriate for the pur-pose of collective bargaining within the meaning of Section9(b) of the Act.3At all times since May 13, 1969, the Union has been andnow is the exclusive certified representative of all employeesin the above-stated appropriate unit for the purpose of collec-375tive bargaining with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employment.4. By its actions stated in paragraph 1 above and by assert-ing doubt of the Union's majority status in bad faith andrefusing on and after June 18, 1970, to bargain collectivelywith the Union as the exclusive bargaining representative ofthe employees in the appropriate unit stated in paragraph 2above, the Respondent has thereby engaged in unfair laborpractices in violation of Section 8(a)(5) and (1) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent violated Section 8(a)(5)and (1) of the Act by its conduct after the certification yearexpired,my Recommended Order will direct that the Re-spondent'cease and desist from such conduct and from likeand related forms of interference, restraint, and coercion.Affirmatively, my Recommended Order will provide that theRespondent, upon request, bargain collectively with the Un-ion as the exclusive representative of all employees in theaforesaid appropriate bargaining unit.Upon the foregoing findings and conclusions and the entirerecord, and pursuant to Section 10(c) of the Act, I herebyissuethe following:RECOMMENDED ORDER15The Respondent, Plastiline, Inc., Pompano Beach, Florida,its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively in good faith withBroward County Carpenters Distract Council, United Broth-erhood of Carpenters and Joiners of America, AFL-CIO, asthe exclusive representative of all employees in the appropri-ate unitstated below.(b)Requesting employees to persuade their fellow em-ployees that they abandon the above-named labororganiza-tion and support a decertification election or that they acceptan oral agreement with an independent unionas an alterna-tive to a contract with the above-named labororganization.(c)Making offers of benefits to employees to induce themto take the action stated above.(d) Falsely blaming the Union for the employees' failure toreceive certain benefits.(e) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-anteed to them by Section 7 of the Act.2.Take the following affirmative action which it is foundwill effectuate the policies of the Act:(a)Upon request, bargain collectively in good faith withthe above-named labor organization as the exclusive repre-sentative of all employees in the appropriateunitstated belowwith respect to wages, hours, and other terms and conditionsof employment, and if an understanding is reached, embodysuch understandingin a signed agreement:All production,maintenance,warehouse and shipping de-partment employees, all truck drivers, tool and die- em-ployees, machinists, stockroom employees, laborers, helpers,apprentices, plant clerical employees and leadmen at the Re-spondent's plant at Pompano Beach, Florida, excluding all" In the event no exceptions are filed to this Recommended Order asprovided in Sec 102 46 of the Rule% and Regulations of the National LaborRelations Board, the findings, conclusions, and Recommended Order hereinshall, as provided by Section 10(c) of the Act and in Sec 102 48 of the Rulesand Regulations, be adopted by the Board and become its findings, conclu-sions, and order, and all objections thereto shall be deemed waived for allpurposes 376DECISIONSOF NATIONALLABOR RELATIONS BOARDother employees, including all office clerical employees,expediters, guards, professional employees and supervisors asdefined in the Act.(b) Post at its plant at Pompano Beach, Florida, copies ofthe attached notice marked "Appendix "16 Copies of saidnotice, on forms provided by the Regional Director for Re-gion 12, after being duly signed by the Respondent's repre-sentative, shall be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by anyother material(c) Notify the Regional Director for Region 12, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith."3.The allegations of the consolidated amended complaintconcerning the discharge of Charles McWhorter are herebydismissed.16In the event that theBoard'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "" In the event that this Recommended Order is adopted by the Board,after exceptions have been filed, this provision shall be modified to read"Notify said Regional Director, in writing, within 20 Goys from the date ofthisOrder what steps the Respondent has taken to comply herewith "APPENDIXcal employees and leadmen at the Respondent'splant at Pompano Beach,Florida, excluding allother employees,including all office clerical em-ployees, expediters,guards, professional employeesand supervisors as definedin the Act.WE WILL NOTrequest employees to persuade theirfellow employees that they abandon Broward CountyCarpentersDistrictCouncil,United Brotherhood ofCarpenters and Joinersof America, AFL-CIO,and sup-port a decertification election or that they accept an oralagreement with an independent union as an alternativeto a contract with BrowardCountyCarpenters DistrictCouncil,United Brotherhood of Carpenters and Joinersof America,AFL-CIO.WE WILL NOTmake offers of benefits to employees topersuade them to take the action stated above.WE WILL NOTfalsely blame Broward County Carpen-ters District Council,United Brotherhood of Carpentersand Joiners of Amenca,AFL-CIO,for the employees'failure to receive benefits.WE WILL NOTin any like or related manner interferewith,restrain,or coerce employees in the exercise ofrights guaranteed by Section7 of the Act.WE WILL,upon request, bargain collectively in goodfaith with BrowardCountyCarpenters District Council,United Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO,as the exclusive bargaining repre-sentative of the employees in the appropriate unit, andif an understanding is reached we will sign a contractwith it.NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively in goodfaith with Broward County Carpenters District Council,UnitedBrotherhood of Carpenters and Joiners ofAmenca, AFL-CIO, as the exclusive representative ofthe employees in the unit stated below-All production,maintenance,warehouse andshipping department employees, all truck drivers,tool and die employees, machinists, stockroom em-ployees, laborers, helpers, apprentices, plant cleri-PLASTILINE, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, Room826, Federal Office Building, 51 SW. First Avenue, Miami,Florida 33130, Telephone 305-350-5391.